Citation Nr: 0735616	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for left lower 
extremity deficits, including foot drop, on a direct basis 
and as secondary to service-connected left ankle disability.  

4.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in July 2006, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purposes of such remand 
were to afford the veteran notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 regarding his claim to reopen for 
service connection for a back disorder, to afford him VA 
orthopedic and psychiatric examinations, and to readjudicate 
the issues on appeal.  Following the AMC's completion of the 
requested actions, the case was returned to the Board for 
further review.  

The issue of the veteran's entitlement to service connection 
for left lower extremity deficits, including foot drop, 
secondary to a service-connected left ankle disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  In April 1997, the Board denied service connection for a 
back disorder on both a direct incurrence basis and as 
secondary to the service-connected left ankle disability.  

2.  Since the Board decision of April 1997, evidence 
consisting of VA examination and outpatient treatment 
reports, as well as private treatment reports, indicating 
continuing complaints of low back pain, is almost entirely 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.  

3.  The veteran does not currently have schizophrenia that is 
related to his active military service.

4.  A neurological disorder of the veteran's left lower 
extremity, including foot drop, was not shown in service or 
within the one-year period following the veteran's discharge 
from service; competent medical evidence linking the claimed 
neurological disability to service is lacking.  

5.  The veteran's left ankle disability is manifested by a 
well-healed, asymptomatic surgical scar, mild osteoarthritis 
in the ankle joint, diminished range of motion, and reports 
of flare-ups of left ankle symptomatology.  


CONCLUSIONS OF LAW

1.  The April 1997 decision of the Board, denying service 
connection for a back disorder, is final.  38 U.S.C.A. 
§§ 7103, 7104, 7266, 7267 (West 2002); 38 C.F.R. § 20.1100 
(2007).  

2.  Evidence received since entry of the Board's April 1997 
decision is not new and material, and the claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

3.  Schizophrenia was not incurred in or aggravated during 
active service, and service incurrence thereof may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  A disorder, manifested by neurological deficits of the 
left lower extremity, was not incurred in or aggravated by 
service, nor may any such disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The criteria for the assignment of a 20 percent rating, 
but none greater, for a left ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71(a), Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in July 2006, and on one or more prior occasions, in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that the veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO and AMC.  The appellant 
was thereby notified that he should submit all pertinent 
evidence in his possession.  As well, he was afforded the 
notice required under Dingess/Hartman, and he was informed of 
the prior denial of service connection for a back disorder, 
the basis of such denial, and the need to furnish new and 
material evidence, as therein defined, in order to reopen 
such claim pursuant to the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was not prepared and furnished to the 
veteran-appellant prior to entry of the initial RO decision, 
and notice relating to Dingess/Hartman and Kent was provided 
at a time much subsequent thereto.  Where the VCAA notice is 
defective, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was provided to the veteran prior to the issuance of a 
supplemental statement of the case by the AMC in May 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
notice, including that pertaining to Dingess/Hartman and 
Kent, would not have operated to alter the outcome of any of 
the issues on appeal, given that the record does not 
demonstrate any plausible basis for a reopening of the 
veteran's claim for service connection for a back disorder or 
a grant of his original claims for direct service connection 
for schizophrenia or left lower leg deficits, or for the 
assignment of a rating in excess of 20 percent for service-
connected disablement of his left ankle.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

A statement of the case and supplemental statements of the 
case informed the veteran of the governing laws and 
regulations.  Although the criteria for evaluating 
superficial scars were not therein provided, including the 
criteria that became effective on August 30, 2002, no 
prejudice results.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  A separate compensable rating for the surgical scar 
of the left ankle, which is part and parcel of the service-
connected left ankle disability, must be supported by 
objective findings, which, as noted below, are not currently 
shown.  Rather, the Board herein rates such disorder on the 
basis of the predominant manifestation, that of diminished 
range of motion of the left ankle joint, and assigns the 
highest schedular evaluation therefore under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Thus, delaying resolution of 
the case in order to furnish new criteria for rating 
superficial scars would simply delay the appeal without 
resulting in any benefit to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
includes the veteran's service medical records and multiple 
volumes of examination and treatment records compiled by VA 
and non-VA sources, as well as a variety of other evidence.  
The veteran has been afforded multiple VA examinations and a 
personal hearing.  An April 2002 report of contact reflects 
that the Social Security Administration does not have a file 
with records involving the veteran.  Further, the veteran has 
indicated that he has no further evidence to submit.  
Inasmuch as there is ample evidence of record to render an 
appellate decision, there is no duty to obtain in this 
instance any further VA medical examination or to solicit any 
further medical opinion.  38 C.F.R. § 3.326.  Accordingly, it 
is found VA has satisfied its duties under the VCAA.

Claim to Reopen for Service Connection for a Back Disorder

In June 1979, the Board denied service connection for 
residuals of a back injury.  In October 1991, the Board found 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  The matter was remanded several times.  In April 
1997, the Board issued a final decision denying service 
connection for a back disability on both a direct and 
secondary basis.  

The record indicates that the veteran initially appealed the 
April 1997 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), which was then known as 
the United States Court of Veterans Appeals.  However, the 
veteran subsequently expressed the desire to withdraw his 
appeal.  Accordingly, in October 1997, the Court dismissed 
his appeal.  The April 1997 Board decision therefore became 
final.  38 U.S.C.A. §§ 7103, 7104, 7266, 7267; 38 C.F.R. 
§ 20.1100.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The veteran's application to reopen his claim for service 
connection for a back disorder was received in July 1999, and 
evidence has been received in support of the application.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Under the regulations in effect at the time the veteran filed 
his claim, new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

New and material evidence need not change the final outcome 
of the case, but the standard set forth in the regulation 
(38 C.F.R. § 3.156(a)) must be met.  See Hodge v. West, 155 
F. 3d 1356, 1362-64 (Fed. Cir. 1998).  

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).  

In June 1979, the Board denied service connection for 
residuals of a back injury on a direct incurrence basis.  At 
that time, the evidence included the service medical records, 
which did not reflect any back symptomatology.  The report of 
the April 1973 VA examination specified that the joints of 
the cervical and dorsolumbar spine were free from limitation 
or painful motion.  The veteran could easily bend forward 
with his knees extended and touch the floor with the tips of 
his fingers.  There were no back complaints or diagnoses.  
The VA clinical records from 1973 through 1976 did not 
reflect any back complaints.  On VA hospitalization in 
October and November 1976, physical examination was within 
normal limits, except for self- inflicted wounds.  There were 
no back symptoms, findings, or diagnoses.  

The earliest report of low back pain was recorded during the 
course of a VA hospitalization in June 1978.  At that time, 
the veteran stated that he had been in good health until four 
months earlier, when he was involved in a motor vehicle 
accident that resulted in low back injuries.  He stated that 
he had had low back pain since his injury in February 1978.  
X-ray studies disclosed spondylolysis at the right side of 
the fifth lumbar vertebra and a spina bifida occulta defect 
at that level.  The physician noted that it was felt that 
those two X-ray findings would not account for the veteran's 
pain, which must be coming from low back strain.  It was 
concluded that the veteran had low back pain secondary to 
lumbar strain.  The diagnosis was chronic low back pain.  
Subsequent notes showed continuing complaints of low back 
pain.  

Records were received from Dr. G. W. W. in November 1978 that 
show that in September 1978, he evaluated the veteran for 
chronic low back pain.  There was a history of a back injury 
in an automobile accident in February 1978.  There had been a 
previous back injury in a 1975 motor vehicle accident.  The 
veteran also reported a history of a back injury during 
service.  He said that he was given aspirin and returned to 
duty.  An x-ray examination was done.  The impression was 
spondylolysis and spina bifida occulta at the L5 level, with 
some ligamentous discomfort at the L4-5 interspinous 
ligaments.  Treatment was recommended.  Subsequent notes 
dated in September and October 1978 showed continuing 
complaints of low back pain.  In November 1978, the 
assessment was persistent low back strain.  

The June 1979 Board decision found that the veteran's back 
disorder was not related to any injury he might have 
sustained in service.  The Board pointed out that the 
evidence of record indicated that the veteran's current back 
disability was the result of two post service automobile 
accidents.  

Following the June 1979 Board decision, the veteran received 
treatment and examination at VA and private facilities, with 
continuing complaints of back pain.  On VA orthopedic 
examination in March 1983, he gave a history of back trouble 
in service after some jumping activities and said that he was 
assigned to the barracks for about a week.  It was reported 
that he worked as a surveyor for the Power and Light Company.  
He reported that he hurt his back in a motor vehicle accident 
in 1978 and was hospitalized for a couple of weeks.  The 
examiner stated that although he walked stiffly, he did not 
have a specific limp.  X-rays of the lumbosacral spine were 
interpreted by the radiologist as showing spondylolysis of 
the L-5 vertebra and spina bifida occulta of L-5.  The 
diagnostic impressions pertinently included spina bifida 
occulta with low back strain, and suggestion of (nerve) root 
irritation on the left but only on a subjective basis.  

When seen in the VA outpatient clinic in July 1989, the 
veteran reported that the initial injury to his back was a 
year previously, when he stepped in a hole.  A CT scan of the 
lumbosacral spine later in July showed slight lateral and 
central bulging of the disc at L4-5, with the suggestion of 
the presence of a large disc fragment and possible 
spondylolysis.  

A VA orthopedic examination was conducted in June 1990.  The 
veteran stated that he had back pain in trying to protect his 
left ankle.  The examiner noted that the veteran walked with 
a satisfactory gait pattern.  The pertinent impression was 
chronic low (back) pain of uncertain etiology.  The examiner 
commented that the veteran might have some mechanical low 
back pain secondary to guarding of the left ankle.  

An October 1991 Board decision found that the comment 
relating the service-connected ankle disorder to the back 
disorder formed a basis to reopen the claim.  The matter was 
subsequently remanded for further development.  An April 1992 
VA orthopedic examination culminated in an impression of 
history of left ankle injury and subsequent surgery with 
symptoms of traumatic arthritis and low back pain, "but 
[the] orthopedic exam[ination] is objectively inconsistent 
and not considered abnormal."  

A VA orthopedic examination performed in August 1993 resulted 
in an impression of chronic low back pain-history of injury 
secondary to motor vehicle accident times two.  It was 
reported that the veteran gave a history of low back pain 
while in the service.  The physician commented that upon 
review of the records, along with his history of two separate 
motor vehicle accidents with associated low back injury, he 
was unable to say that the veteran's back problems were 
"secondary" to his service-connected left ankle disorder.  
A CT scan of the lumbosacral spine later in August showed 
bulging discs at L3-4, L4-5 and L5-S1 with encroachment on 
the nerve roots at the L5-S1 level bilaterally.  No acute 
disc herniation was noted.  Findings consistent with 
spondylolysis and spina bifida were also visualized.  

On a December 1994 VA orthopedic examination, the physician's 
impression was that the veteran had old service-connected 
traumatic arthritis of the ankle with good function and 
developmental variation in the lumbosacral spine with 
symptoms of chronic strain.  It was the physician's opinion 
that the minor factor in the chronic strain "may be the 
slightly altered gait secondary to protection of the left 
ankle."  

Magnetic resonance imaging of the lumbosacral spine by VA in 
December 1994 showed a diffuse central and lateral disc bulge 
at L5-S1 with mild thecal sac and neural foraminal 
encroachment, and spondylolysis at the L5-S1 level.  

The report of a February 1995 neurologic evaluation 
culminated in the medical opinion that the veteran probably 
had mild motor involvement from a radiculopathy that was 
causing his very mild weakness.  The reflexes and sensory 
functions were not significantly affected, except for his 
paresthesia.  It was the examiner's opinion that "these 
symptoms are not related to the foot injury."  The evidence 
also included clinical notes that showed continuing 
complaints of low back pain.  

In April 1997, the Board denied service connection for a back 
disability.  The decision reflects that the Board weighed the 
evidence for and against service connection, including 
service connection on a direct incurrence basis and as 
secondary to the service-connected left ankle disability.  
The Board concluded that the preponderance of the evidence 
established that the disability was not related to service or 
to a service-connected disability.  

Since the April 1997 Board decision, the veteran has been 
seen at the VA clinic and has expressed continuing complaints 
of low back pain.  

X-rays in March 1999 showed minimal degenerative changes at 
the L5-S1 disc level.  Bilateral spondylolisthesis was also 
visualized.  Disc disease was not shown on magnetic resonance 
imaging of the lumbosacral spine at that time.  

An examination in August 1999 resulted in an impression of 
chronic low back pain and chronic L5 radiculopathy.  

Records from the Capital Orthopedic Clinic dated in October, 
November and December 1999, and February, March and April 
2000, document the veteran's current symptomatology without 
associating it with service or a service-connected 
disability.  

In February 2000, the veteran testified before a hearing 
officer at the RO.  He asserted that he told a doctor about 
his back when he first left active service.  

Also received were treatment records from the South Jackson 
Chiropractic Clinic for the period from June 1999 to July 
2002 that show continuing treatment for the veteran's low 
back complaints.  In correspondence dated in July 2002, Dr. 
C. H., a chiropractor, said that the veteran had pronounced 
degenerative joint disease of the spine including the L5-S1 
disc and vertebrogenic radiculitis associated with 
subluxations of the "lumbo-pelvic" spine.  Dr. H. said that 
the L5-S1 disc was protruded.  He also stated that the 
veteran had "an anatomical short leg, which contributes to 
the scoliosis in the lumbar spine."  

In a private medical report, dated in August 2006, a 
physician noted that the veteran had been treated for 
degenerative arthritis of an unspecified body area since the 
middle 1970s.  

Medical records compiled by VA from 2000 to 2007, as added to 
the claims folder in 2003 and 2007, identify further 
treatment for a variety of back-related complaints of pain.  
Among the listed diagnoses were degenerative disc and joint 
disease, spondylolisthesis, radiculitis, radiculopathy, 
lumbar facet arthropathy, bilateral sacroiliac dysfunction, 
and spina bifida occulta involving S-1.  During that period, 
no attending medical professional is shown to have directly 
linked any back disorder of the veteran to service or 
service-connected disability.  

The evidence received since the Board's 1997 decision is 
almost entirely cumulative because it shows only continuing 
complaints of back pain and progression of the deterioration 
of the veteran's back.  The only new evidence is the July 
2002 statement from the private chiropractor seemingly 
linking the deterioration in the veteran's low back to "an 
anatomical short leg."  The Board gives this opinion no 
weight whatsoever in view of the findings on a VA orthopedic 
examination in September 2001 showing that the veteran has a 
leg length discrepancy of no clinical significance, a 
conclusion reached only after the veteran underwent 
diagnostic imaging with a scanogram.  Moreover, a diagnosis 
of scoliosis has not been entered, despite the many VA 
orthopedic examinations and outpatient evaluations that the 
veteran has undergone.  The Board therefore concludes that 
the sole piece of new evidence, Dr. H.'s letter of July 2002, 
is not material because it does not provide "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d at 1363.  Although the Board is usually required to 
consider newly submitted evidence credible for purposes of 
determining whether the previously denied claim should be 
reopened, Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
this rule is not boundless.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  Justus "does not require [VA] to consider the 
patently incredible to be credible."  Id.  Here, the Board 
is not required to accept the etiologic opinion of a private 
chiropractor based on the presence of an "anatomical short 
leg" that is essentially refuted by objective testing.  

As the evidence submitted since the April 1997 Board decision 
is not both new and material under 38 C.F.R. § 3.156(a) 
(2001), the application to reopen a claim of entitlement to 
service connection for a back disorder must be denied.  

Service Connection: Schizophrenia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service, 
after December 31, 1946, and a psychosis, such as 
schizophrenia, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records are silent for complaint, finding, or 
treatment with respect to any psychiatric disorder.  

The report of an April 1973 VA general medical examination 
reflects that the veteran was cooperative, oriented, 
coherent, and relevant in his responses.  No psychiatric 
diagnosis was offered.

The veteran has asserted that his psychiatric problems began 
while on active duty.  He indicates that, during active 
service, he became very depressed and could not stand to be 
around people.  He reports that these problems continued 
after service.  

The earliest indication of psychiatric problems is in October 
1976, when the veteran was hospitalized at a VA facility with 
symptoms that began approximately one month prior to 
admission.  On mental status examination, the veteran had a 
flattened affect, anxious and agitated mood, mild loosening 
of associations, auditory hallucinations, feelings of fear 
for the safety of his family, and impaired insight and 
judgment.  The primary diagnosis on discharge from the 
hospital the following month was paranoid schizophrenia.

A secondary diagnosis of paranoid schizophrenia was given at 
the time of the veteran's hospitalization in June 1978. 

Subsequently compiled examination and treatment records 
reflect a continuation of symptomatology, with a March 1983 
VA psychiatric examination yielding an impression of a 
schizophreniform disorder, in remission.  The report of an 
April 1992 VA psychiatric examination reflects that the 
examiner believed that the veteran's symptoms appeared to be 
more consistent with major depression with psychotic features 
or a schizoaffective disorder.  A November 1998 private 
treatment record reflects an impression of schizoaffective 
disorder, by history.  In a report, dated in August 2006, R. 
Smith, M.D., indicated that his medical practice had been 
treating the veteran for schizophrenia since the 1970s.  
Further VA outpatient treatment for the veteran's 
schizophrenia is shown during the period from 2000 to 2007.  

Pursuant to the Board's directive, the veteran was 
psychiatrically examined by VA in December 2006 which 
entailed a review of his claims folder and treatment records, 
followed by a complete mental status evaluation.  Findings 
therefrom culminated in entry of a diagnosis of 
schizophrenia, paranoid type, and the examiner's conclusion 
that the first documentation of any symptoms of mental 
illness was in October 1976, there being no documentation of 
pertinent symptoms or related disciplinary action prior to 
military discharge in March 1973.  In the examiner's opinion, 
it was not likely that the veteran's schizophrenia was 
related to his military service.  

The veteran has maintained that his schizophrenia was first 
manifest during active service.  He has also reported, in a 
claim filed in November 1976, that medication he took during 
active service caused him to be afraid to sleep on the top 
bunk and to have hallucinations.  Statements from the 
veteran's friends and family members were received in 
December 1997.  These indicate that the veteran exhibited 
psychiatric symptoms after his return from active service.  
However, there is no evidence of record that either the 
veteran or these friends and family members are other than 
lay persons.  While they are competent to report their 
observations, they are not qualified, as lay persons, to 
offer medical diagnoses or medical etiologies.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To that 
extent, their opinions that the veteran had schizophrenia 
during active service will not be accorded any probative 
weight.  

Pertinent medical evidence demonstrates manifestations of 
psychiatric illness approximately one month before the 
veteran's hospitalization in October 1976, but not prior 
thereto.  Therefore, a preponderance of the evidence is 
against a finding that there is continuity of symptomatology 
because there is no contemporaneous competent medical 
evidence identifying any psychiatric symptomatology prior to 
the hospitalization in October 1976.  In the absence of 
competent medical evidence attributing the veteran's 
schizophrenia to service, and in view of competent medical 
evidence indicating that he did not have schizophrenia until 
October 1976, a preponderance of the evidence is against the 
veteran's claim for service connection for schizophrenia.  

Direct Service Connection: Left Lower Extremity Neurologic 
Deficits

It is the veteran's primary allegation that he has developed 
neurologic deficits of the left leg, secondary to his 
service-connected left ankle disorder, and such matter is 
specifically addressed in the Remand portion of this document 
that follows.  Consideration has also been afforded the 
question of whether the claimed disability was incurred in or 
aggravated during the veteran's period of military service or 
incurred during any applicable presumptive period.  

As with schizophrenia, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  It is likewise 
noted that if an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service medical records of the veteran are negative for any 
pertinent complaint, finding, or diagnosis of a neurological 
deficit involving his left lower extremity.  No organic 
disease of the nervous system affecting any portion of his 
left leg is likewise shown during the one-year period 
following the veteran's discharge from service in March 1973.  
Despite a motor vehicle accident in 1975 in which back injury 
was sustained, it was not until the mid-1970s that left nerve 
effacement was indicated to be present and in November 1976 
that the existence of calf atrophy was objectively noted.  A 
further motor vehicle accident reportedly occurred in 1978, 
again with back injury, but an electromyogram and nerve 
conduction testing of the back and left lower extremity in 
February 1983 were found to be negative.  No neurological 
deficits of the left leg were in evidence on VA medical 
examinations in June 1990, April 1992, August 1993, or 
December 1994.  

On a VA medical examination in February 1995, there was found 
to be mild motor involvement from a radiculopathy causing 
very mild weakness and complaints of paresthesias of the left 
lower extremity.  Such was judged by the examining physician 
to be unrelated to the veteran's left ankle disorder.  On a 
neurological examination by VA in August 1996, the veteran 
complained of back pain that radiated to his left lower 
extremity and there was noted to be sensory deficits in the 
area of prior left ankle surgery, but not elsewhere, as well 
as indicia of nerve root irritation of the back, such as 
numbness.  In September 1999 on a VA medical evaluation, the 
veteran reported absent sensation to pinprick stimulation of 
the left foot, but he withdrew his foot when exposed to 
noxious stimuli.  

A course of private medical care was originated in 1999 for 
plantar fasciitis, trochanteric bursitis, chondromalacia 
patellae, lumbar spine arthritis and disc disease, and spina 
bifida occulta.  The initial examination report completed in 
October 1999 set forth a medical history of a foot drop as a 
result of prior left ankle surgery that required use of a 
double upright brace; examination at that time did not 
indicate the presence of a foot drop, although muscle 
weakness of the left leg was in evidence.  

On a VA medical examination in September 2001, no pertinent 
neurologic defect, inclusive of foot drop on the left side, 
was indicated.  In July 2006, the veteran was afforded a VA 
chiropractic consultation, with there being shown back pain 
radiating into both lower extremities, worse on the left; 
clinically, atrophy of the left quadriceps femoris was 
demonstrated.  Sensory loss in the area of prior left ankle 
surgery, but not elsewhere, was noted on a VA examination in 
December 2006.  In January 2007, evidence of lumbar 
radiculitis and radiculopathy, as well as a variety of other 
back disorders, were shown on a VA outpatient examination, 
with there being reproduction of back pain in the hamstring 
area.  

Review of the record does identify the existence of one or 
more neurological deficits of the veteran's left lower 
extremity.  Such are separate and distinct from the mild 
sensory loss involving the veteran's left ankle that is part 
and parcel of service-connected disability of the left ankle 
and rated in conjunction therewith.  However, no other 
neurological disorder of the left lower extremity is shown in 
service or within any applicable presumptive period, and more 
significantly, no medical professional offers any finding or 
opinion specifically linking any neurological disability of 
the left leg to the veteran's period of service or any event 
thereof.  It, too, is noted that, while the veteran may have 
indicated that there is in fact a nexus between any such 
disorder and service, he is not competent to offer an opinion 
as to medical etiology.  Espiritu, supra.  Without competent 
evidence of a nexus of claimed disability to service, the 
veteran's claim for service connection on a direct basis for 
a neurological disorder of the left lower extremity, 
inclusive of foot drop, must fail.  Mercado-Martinez, supra.  

Increased Rating: Left Ankle Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
410.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Service records reflect that the veteran underwent an 
osteotomy of the left medial malleolus in June 1972.  A May 
1973 RO decision granted service connection on the basis of 
aggravation of the left ankle disability and assigned a 
10 percent rating under Diagnostic Code 5284.  The 10 percent 
evaluation has remained in effect since that time.

The report of a September 1999 VA orthopedic examination 
reflects that the veteran used a short leg brace and 
bilateral forearm crutches to walk.  He reported that he used 
the brace to maintain stability in the ankle and the 
bilateral forearm crutches due to low back pain.  On 
examination there was a well-healed surgical scar noted on 
the medial aspect of the left ankle.  There was no tenderness 
noted at the lateral aspect of the ankle.  There was moderate 
swelling below on the anterior to the lateral malleolus.  It 
was nontender.  No plantar calluses were noted.  Range of 
motion was accomplished in dorsiflexion to 5 degrees and in 
plantar flexion to 15 degrees.  Passive range of motion was 
accomplished to 10 degrees of dorsiflexion with marked 
discomfort and 20 degrees of plantar flexion with moderate 
discomfort.  Inversion was to 15 degrees and eversion was to 
5 degrees with some crepitus during inversion and eversion.  
The impression included status post left ankle injury 
resulting in osteotomy and internal fixation, and traumatic 
arthritis of the left ankle.  

A June 2001 VA treatment record reflects that the veteran had 
multiple complaints, including complaints related to his left 
ankle.  On examination he had good range of motion of the 
left ankle and it was not swollen.  The impression included 
multiple complaints with subjective complaints not borne out 
but objective findings.

The report of a September 2001 VA orthopedic examination 
reflects that the examiner reviewed the veteran's claims 
file.  The veteran reported pain throughout the ankle that 
was brought on by walking.  He indicated that the pain was 
not present every day but depended on the extent of his 
activities.  On examination the veteran's gait was normal.  
There was a well-healed J-shaped incision on the medial 
aspect of the left ankle.  There was no swelling, effusion, 
or tenderness.  The screw head was palpable.  There were 
20 degrees of dorsiflexion and 45 degrees of plantar flexion 
with good subtalar motion.  The veteran had no muscular 
atrophy of the legs and could strongly dorsiflex the ankles 
and great toes.  He could also strongly plantar flex them 
indicating no weakness.  X-rays of the left ankle revealed 
patchy calcification in the medullary canal of the distal 
tibia.  The osteotomy of the medial malleolus had healed in 
anatomic position and alignment.  There was a screw in place.  
There was no narrowing of the articulate cartilage of the 
tibia/fibula joint.  There were small osteophytes on the 
medial side of the talus, the tip of the medial malleolus, 
and the anterior and posterior edges of the tibia.  The 
impression included status post removal of osteochondral 
fragment of the left ankle with mild osteoarthritis of the 
left ankle with no neurologic deficit of the left leg or 
ankle.  

Pursuant to the Board's request, the veteran was afforded a 
VA orthopedic examination in December 2006.  At that time, 
the veteran's gait was slow and there was noted to be a 
twelve-centimeter by one-centimeter, curved scar underneath 
the left medial malleolus.  The scar was a little thin, but 
generally most of it was not depressed or elevated.  There 
was no associated rash.  Palpation of the area revealed some 
tenderness subjectively.  No instability of the ankle was 
indicated and side-to-side movement revealed clicking and 
crepitus, which the veteran reported was painful.  No 
objective findings of pain were noted, although the examiner 
pointed out that the veteran carried a diagnosis of 
schizophrenia and that an inability to express pain may be a 
part of that entity.  

Dorsiflexion was from zero to eight degrees with and without 
repetitive motion.  Plantar flexion was from the eight-degree 
point to twenty-four degrees without repetitive motion and to 
thirty degrees following repetitive movement.  
Neurologically, there was a slight loss of sensation 
immediately distal to the left malleolus scar, but not 
extending to the plantar surface or to the big toe; such was 
felt to be due to prior surgery.  There was no evidence of 
abnormal weight bearing.  X-rays disclosed no acute fracture, 
dislocation, or calcaneal spur.  The diagnosis was of status 
postoperative open reduction and fixation of the left ankle 
due to a fracture.  In the opinion of the examiner, the 
veteran had flare-ups lasting about thirty minutes to an 
hour, during which he was incapacitated.  Such were noted to 
occur seven or eight times weekly.  It was specifically 
reported by the examiner that he was unable to estimate the 
degree of function during a flare-up without resort to undue 
speculation.  

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees; normal plantar flexion is from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides that a 10 percent evaluation 
will be assigned for moderate limitation of motion of an 
ankle and a 20 percent evaluation assigned for marked 
limitation of motion of an ankle.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

In all, while the September 2001 VA orthopedic examination 
reflects that the veteran had normal range of motion of the 
left ankle, the VA orthopedic evaluations in September 1999 
and December 2006 identify a significant loss of dorsiflexion 
and plantar flexion movements of the left ankle.  The degree 
of motion loss has at times well exceeded the fifty percent 
mark.  Range of motion of the left ankle is not, however, 
objectively shown to be limited by the factors contemplated 
by DeLuca.  Also, some consideration of the number and 
regularity of the described flare-ups of relevant symptoms is 
warranted, notwithstanding the inability of the VA examiner 
in December 2006 to quantify any related limitation of 
function.  To that extent, and with consideration of the 
diminution in range of motion and DeLuca factors, the Board 
finds that assignment of the next higher evaluation and the 
highest evaluation available under Diagnostic Code 5271, the 
20 percent rating, but none greater, is in order.  

Because there is no evidence of ankylosis of the left ankle, 
Diagnostic Codes 5270 and 5272 of the Rating Schedule are not 
for application.  Ankylosis is immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994).  Likewise, 
Diagnostic Codes 5273 and 5274, as relating to malunion of 
the os calcis or astragalus with marked deformity, or an 
astragalectomy, do not provide for the assignment of an 
evaluation is excess of 20 percent.  Although the ankle is a 
major joint for the purpose of rating disability from 
arthritis, 38 C.F.R. § 4.45(f), a compensable evaluation 
under Diagnostic Code 5003 is not warranted where, as here, 
there is no demonstrated limitation of motion unless more 
than one major joint is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The disability in question has also been evaluated under 
Diagnostic Code 5284 of the Rating Schedule.  A 10 percent 
rating was initially assigned for moderate foot injury under 
that Code.  Moderately severe foot injuries warrant a 
20 percent evaluation, while severe foot injuries warrant a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

However, a preponderance of the evidence is against an 
evaluation greater than 20 percent, in the absence of a 
showing of a severe foot injury.  In all, a preponderance of 
the evidence supports a finding that the veteran's service-
connected left ankle disability results in no more than a 
moderately severe foot injury.  

The examination reports have indicated that there is a well-
healed J-shaped incision on the medial aspect of the left 
ankle.  Although the screw head was palpable, there is no 
swelling, effusion, or tenderness.  The surgical scar is thus 
not shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration such as to 
warrant a separate compensable evaluation under the holding 
in Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805 
(effective prior to August 30, 2002).  If the scar is 
evaluated under the rating criteria for skin disorders that 
became effective on August 30, 2002, a preponderance of the 
evidence is also against a separate compensable evaluation 
under Esteban.  In this regard, there is no evidence that the 
surgical scar is unstable, nor is there a showing that there 
is a frequent loss of covering of the skin over the scar.  
The criteria for evaluating a superficial scar under 
Diagnostic Code 7804 are essentially unchanged and thus would 
not warrant a compensable evaluation under that provision.  
There is no symptomatology shown or complaints relating to 
the surgical scar, and a preponderance of the evidence is 
thus against a separate rating for the scar.  

On the basis of the above analysis the record supports a 
rating of 20 percent under Diagnostic Code 5271, but none 
greater under that code or any other code.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disorder is denied.  

Service connection for schizophrenia is denied.

Service connection on a direct basis for left lower extremity 
deficits, to include foot drop, is denied.  

A 20 percent rating, but none greater, for a left ankle 
disability is granted, subject to those provisions governing 
monetary benefits.  


REMAND

Notice is taken that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  Under the changes, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The RO/AMC has not had the opportunity to adjudicate the 
matter of the veteran's entitlement to secondary service 
connection for a disorder manifested by neurological deficits 
of the left lower extremity under the recently finalized 
regulatory change.  In addition, additional medical input is 
needed to ascertain whether the claimed disability was caused 
or aggravated by service-connected disablement of the left 
ankle.  Remand is thus required to facilitate the conduct of 
this development.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for left lower 
extremity neurologic deficits, secondary 
to service-connected left ankle 
disablement, to include notice of the 
amendment to 38 C.F.R. § 3.310, finalized 
as of October 10, 2006.  See 71 Fed. Reg. 
52744 (2006).  

The notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
neurologist for the purpose of 
determining whether any existing 
neurological disorder of his left lower 
extremity was caused or aggravated by 
service-connected disability of his left 
ankle.  The claims folder is to be 
furnished to the examining neurologist 
for review in its entirety.  Such 
evaluation must include a detailed review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the full 
extent of all disability present.  All 
applicable diagnoses involving a 
neurological disorder of the veteran's 
left lower extremity must be fully set 
forth.

Following the examination and review of 
the relevant evidence, the examiner must 
address the following question, providing 
a professional medical opinion and full 
supporting rationale:

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any currently 
existing neurological disorder 
of the veteran's left lower 
extremity was caused or 
aggravated by his service-
connected left ankle disorder?

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of left 
lower extremity neurological deficit 
before the onset of the aggravation.

If the examiner must resort to 
speculation to answer either question, he 
or she should so indicate.  

3.  Thereafter, the veteran's claim of 
entitlement to secondary service 
connection for a neurological disorder of 
the left lower extremity must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including 38 C.F.R. 
§ 3.310 as in effect both prior to, as 
well as on and after October 10, 2006.  
See 71 Fed. Reg. 52744 (2006).  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the 
veteran's due process rights.  No inference should be drawn 
as to the outcome of this matter by the actions herein 
requested.



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


